Citation Nr: 1618111	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-03 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier prior to October 14, 2011 for an assigned 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Whether the reduction of the Veteran's PTSD rating from 70 percent to 50 percent effective March 1, 2016 was proper.

4.  Entitlement to a disability rating in excess of 10 percent for psoriasis. 

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John Berry, Attorney

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from February 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada and Cleveland, Ohio.

In a May 2012 decision, the RO awarded a 70 percent disability rating for the Veteran's PTSD, effective October 14, 2011.  In a July 2015 rating decision, the RO reduced the Veterans' PTSD rating from 70 percent to 50 percent disabling effective March 1, 2016.


FINDINGS OF FACT

1.  There is no evidence that the Veteran filed a formal or informal claim for an increased rating in the period between the April 2010 rating determination and the October 14, 2011 claim, and it is not factually ascertainable that his disability increased within the one year prior to his October 14, 2011 claim.

2.  The reduction of the rating of the Veteran's service-connected PTSD, effective March 1, 2016, was not supported by the evidence of record at the time of the reduction.

3.  The Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, but did not result in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

4.  Throughout the appeal, the Veteran's psoriasis has been treated only with the use of topical therapy rather than intermittent systemic therapy or immunosuppressive drugs, and has covered less than 20 percent of his entire body and less than 20 percent of the exposed areas affected.

5.  The Veteran's service-connected PTSD and psoriasis render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 14, 2011 for the award of a 70 percent schedular evaluation for PTSD have not been met.  38 U.S.C.A. §§ 5107(b), 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.400 (2015).

2.  The criteria for a rating in excess of 70 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The reduction of the Veteran's PTSD rating from 70 percent to 50 percent disabling was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.321, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a disability rating in excess of 10 percent for psoriasis have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2015).

5.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the record indicates that the Veteran has been provided adequate notice regarding the increased rating and earlier effective dates decided herein and there is no evidence of a prejudicial error as to the content or timing of the notice.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's service treatment records, and post-service medical records have been obtained and considered.  Social Security Disability records were determined to be unavailable in a February 2012 letter.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was provided with a VA examinations in connection with his increased rating claims in January 2012, August 2013, and November 2015 that evaluated the nature, extent, severity and manifestations of his PTSD and psoriasis by conducting a complete interview, recording his subjective complaints, reviewing the relevant medical records and offering opinions as appropriate.  Thus, the Board finds these examinations, taken together, are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that his PTSD has worsened in severity since the November 2015 VA examination or his psoriasis since August 2013, nor is there any evidence that his PTSD or psoriasis has worsened.  Therefore, the Board finds that the examinations of record are adequate to adjudicate his claim for a higher rating and no further examination is necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In light of the foregoing, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  PTSD Ratings and Effective Date

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.

The use of the term 'such as' in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

As is relevant here, GAF scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See DSM-IV; see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

	A.  Factual Background

VA treatment records dated from October 2011 include treatment for PTSD and depression.  In VA progress notes dated from January 2012 to April 2013, the Veteran reported worsening symptoms with worsening back problems and stress.  During mental status examination, the examiner noted the Veteran was alert and oriented.  He was polite and cooperative.  His affect was euthymic, and his thought process was logical and goal-directed.  Cognition was noted as grossly intact.  He denied suicidal ideation.  

During a January 2012 VA examination, the examiner noted diagnoses of PTSD and depressive disorder, and assigned a GAF score of 50.  The examiner described the severity of the Veteran's disorder as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported he has some friends and he sees them when he is able to.  When he spends time with friends, he will go out to the desert and skeet shoot.  They may also talk, watch television, and go out and have a beer or two.  He reported he is a musician in a band.  They are getting things ready to go back to performing.  When they do perform, they usually choose lounges, bars, and places like that.  The examiner noted he stopped working in 2001 due to physical disability.  The Veteran reported he is estranged from his daughter due to her choice.  He reported his depression has increased significantly and is related to his relationship with his daughter.  He described nightmares 1 to 6 times per week, and sleeping 6 to 10 or 12 hours per night.  The Veteran reported he was arrested for threatening some kids while wearing a weapon, but he asserts he was not threatening.  He described his long term romantic relationship as very good for him.  He stated they have a cat, friends, and "a handful of family".  The Veteran reported markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, and sense of a foreshortened future.  He also complained of irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran described symptoms of depressed mood, anxiety, suspiciousness, and impaired abstract thinking.  The examiner noted the Veteran was quite tangential and malodorous and his speech was very spontaneous and abundant.  His affect was broad.  The examiner indicated the Veteran is on Social Security Disability for problems related to his neck and back and these cause him to be unable to work in his chosen field as a steel worker.

In a February 2012 VA progress note, the Veteran reported that he has frequent nightmares and flashbacks in which he re-lives both his combat-related and childhood trauma.  He reported that he has trouble getting along with women because they trigger memories and emotional reactions of the trauma he suffered at the hands of his mother.  His difficulty getting along with women has also extended to disruption in his relationship with his daughter.  However, he is able to get along relatively well with his common law wife, and he likes his psychiatrist, who he has been seeing for 2 years.  He reported that he avoids thinking about the past and has tried to "stuff it" as much as possible.  The Veteran stated that he avoids getting close to other people and believes no one can understand him unless they are a veteran.  He reported that he has one friend and that he lives an isolated lifestyle.  He reported physiological hyperarousal in the form of feeling irritable much of the time, getting easily upset over little things, and sleep disturbance in which he gets anywhere from 6 to 12 hours of sleep per night depending on his stress level.  The Veteran indicated he is a retired iron worker.  He retired in 2001.  Upon mental status evaluation, the Veteran reported an anxious mood.  He related appropriately to the examiner with tense affect.  He denied any current suicidal or violent ideation.  The Veteran was tangential and required frequent redirection.  His speech revealed no evidence of psychosis or formal thought disorder and denied delusions or hallucinations.  The Veteran's judgment and insight appeared adequate.  His intelligence appeared in the normal range based on vocabulary usage.  The diagnoses were PTSD and alcohol dependence, in sustained partial remission.  The assigned GAF score was 50. 

The Veteran sought admission to a VA medical center due to marital problems and an alcohol relapse in May 2012.  The Veteran sought discharge the next day. 

In VA progress notes dated from April to October 2013, the Veteran reported a history of symptoms including depression, insomnia, hypervigilance, irritability, and poor motivation.  Upon mental status evaluation, the examiner noted the Veteran was alert, cooperative, polite, and adequately groomed.  There were no abnormal movements.  Speech was noted as normal volume, tone, and rate.  Thought process was goal-directed and there was no evidence of or report of, altered perceptions, delusions, or obsessional thinking.  Mood and affect was euthymic, good, frustrated, or slightly irritable at times, congruent to stated mood, normal range, and stable.  The Veteran denied passive or active suicidal or homicidal ideation.  Insight and judgement were noted as fair. 

During an October 2013 VA examination, the examiner noted diagnoses of PTSD, depressive disorder, and alcohol dependence and assigned a GAF score of 50.  The examiner described the Veteran's severity of symptoms as producing occupational and social impairment with reduced reliability and productivity.  The Veteran indicated he was in a romantic relationship for 20 years.  He reported he enjoys playing bass guitar on a weekly basis and socializes with friends about 2-3 times per month.  The Veteran complained of intrusive thoughts, sleep difficulties and nightmares, anxiety, reduced interest in activities, sense of foreshortened future, difficulty concentrating, and hypervigilance.  The examiner also noted symptoms of depressed mood, suspiciousness, and impaired abstract thinking.  The examiner indicated that grooming and hygiene were adequate.  He was alert and cooperative throughout the examination.  Expressive speech was fluent.  He described his mood as "apprehensive," and his affect was congruent with his mood state.  He denied any suicidal/homicidal ideation, plan or intent.  Thought processes were logical.  There were no indications of delusions, hallucinations, or other sighs of frank psychosis.  Insight and judgement were intact.  The Veteran reported that his symptoms have worsened since his VA examination which he mainly attributes to increased caregiver burden.

In VA progress notes dated from December 2013 to October 2014, the Veteran reported he reported he has been doing worse again.  He indicated that he often does not want to shower or take care of his hygiene.  He reported that he has low mood, insomnia, anxiety attacks, anger, irritability, social isolation, nightmares, and intrusive memories.  He reported that he has no desire to play his music, "I just sit around and don't do much".  The Veteran denied active thoughts of suicide, but feels at some times "I want to give up".  He requested to get back on another antidepressant.  Upon mental status evaluation, the examiner noted the Veteran's appearance and behavior was alert, cooperative, disheveled, and odorous without abnormal movements.  His speech showed normal volume, tone and rate.  His thought process was goal-directed and thought content showed no evidence of, or report of altered perceptions, or overt delusional or obsessional thinking.  His mood was depressed, sad, or "okay" and his affect was dysphoric, irritable, and tearful at times, congruent to stated mood.  He denied active suicidal or homicidal ideation.  He was oriented.  The diagnosis was PTSD. 

In VA progress notes from December 2014 to November 2015, the Veteran reported his PTSD symptoms are at baseline which includes some hypervigilance, being easily startled, intrusive thoughts of Vietnam, and low tolerance to frustration.  He denied recent anger outbursts but indicated he avoids experiences that he believes would be triggering.  Also at his baseline he reports he stated he is isolative, though he does maintain a positive relationship with his wife until her passing in September 2015.  He reported he avoids stimuli associated with identified trauma of war.  Mood was described as generally fair, and he denied significant hopelessness recently and enjoying some things such as bass guitar.  His appearance and behavior was alert, oriented, cooperative, and somewhat disheveled, otherwise appropriate hygiene.  He displayed psychomotor restlessness, and appeared apprehensive.  His speech was fluent with normal volume, tone, and rate.  His thought process was circumstantial at times.  Thought content was noted as reality based without suicidal or homicidal ideations or hallucinations.  His affect was apprehensive, appropriate to conversation.  Insight and judgement were noted as adequate to meet needs.  During the May 2015 evaluation, he described his mood as 'anxious' and reported nightmares of Vietnam.  During the June 2015 evaluation, he reported he feels he is doing fair, feels his mood is good as long he is sleeping well, which he reports is with current regimen.  In a September 2015 note, the Veteran reported acute grief over the loss of his significant other of 20 years.  

During a November 2015 VA examination, the examiner noted diagnoses of PTSD and unspecified depressive disorder.  The examiner described the severity as occupational and social impairment with reduced reliability and productivity.  The Veteran stated that, until a few months ago, he was doing "ok" with his relationships and social interactions, playing his bass guitar regularly and was happy in his relationship with his common law wife.  He reported that his wife died approximately three months ago after a relationship of 20 years.  Since then, the Veteran stated that he no longer has regular contact with anyone but his roommate, and does not go out often.  He stated he plays his bass on occasion, but has less interest in it than he typically has had in the past.  He still has communication with one sister who lives in San Jose.  He reported no other hobbies or interests over the last few months.  With respect to current issues, he stated that his symptoms of PTSD have been aggravated by the death of his wife, as has his ongoing symptoms of depression.  He also reported sleep is worse since her death, and he has noticed more nightmares.  The Veteran denied any legal issues since last exam, and stated that he will continue to get into verbal altercations with strangers or acquaintances, as has been the case for many years.  He denied any physical altercations over the last two years.  The examiner noted the Veteran demonstrated persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, persistent negative emotional state, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The Veteran also described irritable behavior any angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  He specifically complained of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Grooming and hygiene were adequate.  He was alert and cooperative throughout the examination.  The Veteran was oriented and eye contact was good throughout the interview.  Expressive speech was fluent; thought processes were linear, logical, and goal directed.  The Veteran described his mood as "terrible"; affect was congruent with his mood state and full in expression, occasionally tearful as he discussed the death of his wife.  He denied any current suicidal/homicidal ideation, plan, or intent.  There were no indications of delusions, hallucinations or other signs of frank psychosis.  Insight was limited and judgment was fair.

      B. Entitlement to an Effective Date prior to October 14, 2011

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).

Section 5110(b)(2) provides an exception to this general rule, 'The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was 'factually ascertainable.'  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1)(2).

The Federal Circuit has reaffirmed that 'the plain language of [section] 5110(b)(2)... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim.'  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

'Claim' is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  Further, under 38 C.F.R. § 3.157 (b)(1) (2015), a report of examination or hospitalization may constitute an informal claim.  However, '[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.'  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are '(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.'  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). (The Board is aware of the revision to§ 3.155 and the elimination of § 3.157, however, the restrictive changes shall not be applied retroactively.)

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-81 (1999).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).

The Board must review all communications in the record that may be interpreted as formal or informal claims and consider whether such communications, in the context of the entire record, reasonably raise a claim for benefits.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Moreover, in identifying the benefit sought, the Court has stated that although the 'RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing the claim.'  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the RO must consider claims that may be 'reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim.'  Id.

After careful review of the record, the Board finds that the Veteran is not entitled to an effective date earlier than October 14, 2011 for a 70 percent disability rating.  The Board acknowledges that VA must liberally construe all documents filed by the claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, in this case, there is simply no document that might be construed, even in the broadest sense, as either a formal or informal claim for an increased evaluation prior to October 14, 2011.  

Thus, the remaining issue is whether a factually ascertainable increase in the disability arose within one year of the October 14, 2011 claim.  As noted above, the Veteran's PTSD is currently assigned a 70 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

The RO granted the 70 percent evaluation in the May 2012 rating decision based on findings of increased symptomatology during the January 2012 VA examination.  VA progress notes dated prior to October 2011 claim indicate the Veteran was alert and oriented and polite and cooperative, with euthymic affect, and logical and goal-directed thought process.  Cognition was noted as grossly intact.  He denied suicidal ideation.  There was no evidence of occupational and social impairment with deficiencies in most areas such as work, school, family relations, and judgment, warranting a 70 disability rating.  

Based on the foregoing, the Board finds that it was not factually ascertainable for the one-year period prior to October 14, 2011, that the Veteran's PTSD underwent an increase.  The Board concludes that the evidence does not support an effective date prior to October 14, 2011, for the increased 70 percent evaluation for the Veteran's PTSD.

      C.  Whether the Reduction from 70 Percent to 50 Percent was Proper
      
The evidence of record shows that the Veteran's PTSD symptomatology has not improved between October 14, 2011 and March 1, 2016.  Consequently, the Board finds that the reduction of the Veteran's rating for PTSD from 70 percent to 50 percent disabling was improper, and thus restores the 70 percent rating effective March 1, 2016.

A rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.

Here, the October 2013 and November 2015 VA examinations upon which the rating reduction was based did not show actual improvement of the Veteran's PTSD symptomatology.  

During the January 2012 VA examination, the examiner found that the Veteran's symptomatology included anxiety, depressed mood, suspiciousness, chronic sleep impairment, impaired abstract thinking, neglect of personal appearance and hygiene.  At this examination, the Veteran reported that he has problems with irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  In light of this evidence, the Veteran was assigned a 70 percent rating. 

At the October 2013 VA examination, the Veteran reported essentially the same symptoms and functional limitations, except that his grooming and hygiene were adequate.  However, the objective findings do not show any improvement in the Veteran's PTSD symptomatology under the ordinary conditions of life and work.  The October 2013 VA examiner noted that the Veteran's symptoms included intrusive thoughts, sleep difficulties and nightmares, anxiety, reduced interest in activities, difficulty concentrating, and hypervigilance.  The examiner also noted symptoms of depressed mood, suspiciousness, and impaired abstract thinking.   

At the November 2015 VA examination, the Veteran reported symptoms and functional limitations worse than the October 2013 VA examination.  The Veteran, again complained of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and impaired abstract thinking.  However, at this time, the examiner also noted complaints of mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The Board notes that the October 2013 and November 2015 VA examiners opined that the Veteran's symptoms caused no more than occupational and social impairment with reduced reliability and productivity.  Nevertheless, because the Veteran's reported symptoms were essentially unchanged from the February 2012 VA examination, the Board resolves any reasonable doubt in his favor.  Thus, the Board finds that that the October 2013 and November 2015 VA examinations do not show an actual improvement in the Veteran's PTSD symptoms or ability to function under the ordinary conditions of life and work when compared to the findings of the January 2012 VA examination, and thus cannot support a reduction in his rating for PTSD from 70 percent to 50 percent. 

      D.  Entitlement to a Rating in Excess of 70 Percent 
      
Finally, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD.  The preponderance of the evidence is against a finding that the Veteran has exhibited a total occupational and social impairment at any point during the appeal period.  The above summary indicates that the Veteran has had some social function during the period under appeal and, overall, has remaining functionality.  Considering all the lay and medical evidence, the Board finds that the preponderance of the evidence in against a fining that the Veteran's psychiatric impairment is total. At all VA examinations he was alert, oriented to time and place, and exhibited normal speech and affect.  His symptoms do not interfere with his activities of daily living.  Even though he was noted to have a disheveled appearance in VA progress notes dated December 2014 to November 2015, and to be odorous in VA progress notes dated from December 2013 to October 2014, he otherwise showed adequate grooming and hygiene in October 2013 and November 2015 VA examinations.  He did not report any persistent delusions or hallucinations, and the examiners noted no gross impairment in thought processes, communication, or behavior.  While he has exhibited persistent anger and irritability, he has not been found to be violent, or a danger to himself or others.  Thus, while he has exhibited a severe occupational and social impairment, the evidence of record shows that the Veteran has not exhibited a total occupational and social impairment throughout the appeal period.  In sum, the evidence does not support a finding that the Veteran has exhibited cognitive and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule and/or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating under the general rating schedule for psychiatric disorders.

III.  Increased Rating for Psoriasis 

The Veteran contends he is entitled to a compensable rating for his service-connected psoriasis under Diagnostic Code 7816.  As addressed below, the Board finds that the preponderance of the evidence is against finding that the Veteran's psoriasis vulgaris more nearly approximates the level of severity contemplated by a 10 percent rating at any point during the appeal. 

Under Diagnostic Code 7816, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period, a 60 percent rating is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7816.

Additionally, under Diagnostic Code 7816, psoriasis can also be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Id.

The Veteran was afforded a VA examination in August 2013.  The examiner noted the Veteran developed psoriasis while in the military with variable patches of psoriasis in various locations causing intense itching.  The Veteran has seen multiple physicians and the only marginally effective treatment is Nivea cream applied as needed to patches.  The examiner noted no scarring or disfigurement of the head, face, or neck.  The Veteran was treated with Nivea for a total of 6 weeks in the past 12 months, but not constant.  Physical examination showed psoriasis 5 to less than 20 percent of the total body area and 5 to less than 20 percent of exposed area.  The psoriasis was noted as erythematous patches of various shapes and sizes with scaling at the legs, face, and trunk.  Active lesions included 8.5 by 2.5 cm on chin with overlying psoriasis; 6 by 5 cm on right cheek with overlying psoriasis; and, 6 by 5 cm on left cheek with overlying psoriasis.  There was no functional impact on the Veteran's ability to work.  

Also of record, are VA medical records.  A May 2014 VA progress note reported no current skin rash.  There is no indication of a medication prescribed for the Veteran's psoriasis.   Importantly, there is no evidence of use of a steroid medication, to include one used topically.

After consideration of all the evidence of record, the Board finds the Veteran does not meet the criteria for a 30 percent rating for his psoriasis.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The VA examiner in August 2013 noted the Veteran's psoriasis affected 5 to 20 percent of his entire body and 5 to 20 percent of exposed areas are affected, and thus the criteria for a 30 percent rating based on affected areas have not been met.

Further, the evidence of record indicates the Veteran's medications and treatments for psoriasis have been exclusively topical agents (but not of the steroid variety), which do not warrant a 30 percent rating.  This type of topical therapy and treatments are contemplated by the current 10 percent rating.  The VA examiner in August 2013 indicated the Veteran was treated with over the counter Nivea cream.  In addition, the VA outpatient clinical records do not contradict these findings.

While the Veteran's disability is also ratable based on disfigurement or scarring, as noted in the evidence described above, no disfigurement of the head, face or neck has been shown, and there has been no indication that the Veteran experiences any scarring.  In addition, there is no indication the Veteran experiences limitation of motion as a result of his psoriasis vulgaris.  The Veteran has only been diagnosed with psoriasis and therefore other Diagnostic Codes are not applicable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7815 (2015).

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's psoriasis.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal.  Any further increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Hart, 21 Vet. App. 505.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

IV.  Both Increased rating Claims 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence 'presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.'  See Id. at 115.  In order to determine whether a disability is 'exceptional or unusual,' there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.'  Id. '[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required.'  Id.

Regarding his PTSD claim, the Board notes the first Thun element is not satisfied here.  The Veteran's service-connected PTSD is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, and impaired abstract thinking, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms, subsequent treatments and resulting impairment are specifically contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders, Diagnostic Code 9411.  Therefore, the Veteran's symptoms are currently accounted for.  There is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, extraschedular consideration is not warranted in this case.  

Regarding the Veteran's psoriasis claim, the first Thun element is not satisfied here.  The Veteran's service-connected psoriasis is treated only with the use of topical therapy (non-steroid), and covers more than five percent but less than 20 percent of his entire body and exposed areas.  The Veteran suffers from erythematous patches of various shapes and sizes with scaling at the legs, face, and trunk.  These symptoms, subsequent treatments and resulting impairment are specifically contemplated by the rating schedule as part of the Schedule of Ratings- Skin.  See 38 C.F.R. § 4.118, Diagnostic Code 7816.  Therefore, all of the Veteran's symptoms are currently accounted for.  There is nothing exceptional or unusual about the Veteran's psoriasis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, extraschedular consideration is not warranted in this case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the Veteran's service-connected disabilities include PTSD, psoriasis, tinnitus, and bilateral hearing loss.  There is currently no evidence before the Board indicating that the combined effects of these conditions result in symptoms that are not contemplated by the rating schedule.  Thus, the Board finds that the issue of entitlement to an extraschedular rating based on the combined effects of multiple service-connected conditions is not raised by the record, and as such referral for an extraschedular rating on this basis is not warranted at this time.

IV.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, 'whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

During the appeal period, the Veteran has been service-connected for PTSD rated as 70 percent disabling, psoriasis rated as 10 percent disabling, tinnitus rated as 10 percent disabling, and hearing loss rated noncompensable.  The Veteran's combined disability rating for the appeal period was 80 percent.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).

After his separation from service, the Veteran underwent an Ironworkers apprenticeship program from September 1981 to June 1987, and worked as an iron worker until 2000.  The Veteran reported two years of high school education.  His DD-214 Form reflects that his specialty number was 11D20, "armor int specialist."  The Veteran reported no other occupational training or education.

During a January 2012 VA examination, the examiner noted the Veteran is on Social Security Disability for problems related to his neck and back.  These cause him to be unable to work in his chosen field as a steel worker.

In VA progress notes dated from December 2013 to May 2014 , the examiner indicated the Veteran has not been able to work for many years.  His PTSD and depressive symptoms and medications that he takes to treat his symptoms, as well as his chronic pain and the medications he needs to take for chronic pain, negatively impact his ability to maintain any type of employment.

Given the Veteran's social impairments, when the Veteran's occupational training and education are taken into consideration, it is apparent that his service-connected disabilities render him unemployable.

In sum, the Board finds that Veteran's service connected disabilities precluded him from obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date earlier prior to October 14, 2011 for an assigned 70 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) is denied.

Restoration of the Veteran's 70 percent disability rating for PTSD effective March 1, 2016 is granted, subject to regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for psoriasis is denied. 

Entitlement to a total disability rating due to individual unemployability (TDIU) is granted, subject to regulations governing the payment of monetary benefits..



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


